Broyles, P. J.
1. This case, under the writ of error, was transmitted from the superior court to the Supreme Court, and the latter court by a formal order transferred it to this court. 147 Ga. 400 (94 S. E. 236). Prom this order it necessarily follows that in the judgment of the Supreme Court the constitutional questions attempted to be raised in the case were not properly presented. Under these circumstances this *16court itself has no jurisdiction to pass upon the constitutional questions, even if properly raised. ,
Decided March 12, 1918.
Certiorari; from Coweta superior court—Judge Terrell. March 19, 1917.
Hall & Jones, for plaintiff in error. A. H. Freeman, contra.
2. Aside from the assignments of error based upon alleged constitutional grounds, the only other specific assignment of error in the bill of exceptions to the judgment therein complained of is as follows: “Because, as the plaintiff in error insists, there was, under the law, no sufficient evidence that the acts charged against the plaintiff in error contaminated the wholesomeness, purity, or healthfulness of the .water of the city reservoir.” As to this question, there was some slight evidence which authorized the finding of the mayor of the City of Newnan, exercising the functions of both judge and jury, againstNhe plaintiff in error; and the judge of the superior court did not err in overruling the certiorari.

Judgment affirmed.


Bloodworth and Harwell, JJ., concur.